     Case 2:19-cv-00058-AG-GJS Document 19 Filed 03/05/19 Page 1 of 2 Page ID #:49




1    Matthew A. Rosenthal (SBN 279334)
     matt@westgatelaw.com
2    Westgate Law
     16444 Paramount Blvd, Suite 205
3    Paramount, CA 90273
     Tel: (818) 200-1497
4    Fax: (818) 574-6022
     Attorneys for Plaintiff,
5    JORGE RAMIREZ
6
                     IN THE UNITED STATES DISTRICT COURT
7                      CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
8

9
     JORGE RAMIREZ                             ) Case No.: 2:19-cv-00058-AG (GJSx)
10                                             )
                                               ) NOTICE OF SETTLEMENT
11                Plaintiff.                   )
                                               )
12         v.                                  )
                                               )
13                                             )
     SPEEDY CASH                               )
14                                             )
                                               )
15                Defendant.                   )
                                               )
16

17         NOW COMES Plaintiff, JORGE RAMIREZ through attorneys, WESTGATE
18   LAW, and hereby notifies this Court that a settlement of the present matter has been
19   reached and is in the process of finalizing settlement, which Plaintiff anticipates will
20   be finalized within the next sixty (60) days.
21         Plaintiff therefore respectfully requests this Honorable Court vacate all dates
22   currently scheduled for the present matter.
23

24

25




                                      NOTICE OF SETTLEMENT
                                               -1-
     Case 2:19-cv-00058-AG-GJS Document 19 Filed 03/05/19 Page 2 of 2 Page ID #:50




1

2
     Date: March 5, 2019                     RESPECTFULLY SUBMITTED,
3

4
                                             By:/s/ Matthew A. Rosenthal
                                                    Matthew A. Rosenthal
5
                                                    Attorney for Plaintiff,
                                                    JORGE RAMIREZ
6
                             CERTIFICATE OF SERVICE
7
       I hereby certify that on March 5, 2019, I filed the forgoing document with the
8
     Clerk of the Court using the CM/ECF System. Notice of said filing was served via
9
     e-mail transmission to the following:
10

11
                 Jamie D. Wells
                 McGuireWoods LLP
12
                 Two Embarcadero Center
                 Suite 1300
13
                 San Francisco, CA 94111-3821
                 T: +1 415 844 1972
14
                 M: +1 925 785 0654
                 F: +1 415 844 1915
15
                 jwells@mcguirewoods.com
                 Attorneys for Defendant,
16
                 SPEEDY CASH

17
                                                   By:/s/ Matthew A. Rosenthal
18
                                                          Matthew A. Rosenthal

19

20

21

22

23

24

25




                                    NOTICE OF SETTLEMENT
                                             -2-
